SULLIVAN, J.
H. S. Gildard and H. W. Krumwiede were arrested in the city of Cleveland and found guilty in the municipal court of practicing medicine without a license to do so.
Error was prosecuted to this court which held:
I. 1286 GC. specifically defines what constitutes practice of medicine and surgery.
Attorneys — Leopold Kushlan, and S. J. Deutsch for Gildard; Francis Douglas for State; all of Cleveland.
2. Under that statute a person shall be regarded as practicing medicine and surgery if he uses the letters “Dr.” or the word Doctor” ets., or any other title which represents him as engaged in the practice of medicine or surgery or who examines or diagnoses for a fee or compensation of any kind or prescribes or advises for a fee or compensation, drugs or medicine.
3. It appears from the evidence that altho the accused had used the word Doctor before their names they were entitled to do so because of having received a degree of Doctors of Anatomical Science.
4. There is no evidence in the record that they actually practiced medicine or surgery within the contemplation of the law.
5. The record does disclose however that the accused were engaged in conducting physical exercises based upon principles of common knowledge and this does not constitute violation of the statute under which they were charged.
Judgments below reversed and defendants discharged.